


Exhibit 10.2
[kraftheinzlogo.jpg]


July 9, 2015
Re:    Consulting Agreement
Dear John,
This letter sets forth the terms of the consulting arrangement between you and
The Kraft Heinz Company (“Kraft Heinz” or the “Company), effective July 9, 2015
(the “Agreement”).
1.    Consulting Services. You agree to provide advisory and consulting services
(the “Services”) to CEO Bernardo Hees and Chairman Alex Behring related to the
current and historical finances of the Company; relationships with licensors,
customers and vendors; employee matters; product development, marketing and
distribution; government affairs and strategic opportunities (including
potential mergers, divestitures, or acquisitions). You will participate in
monthly reviews of performance. You will also attend site visits and other
Company meetings/events as requested from time to time. The Services are
distinct from the duties you provide as a member of the Board of Directors of
Kraft Heinz or any committee thereof.
2.    Payment for Services. You will be paid for the Services at the rate of $4
million per year, payable monthly in arrears for a two year term. You will be
provided with certain administrative support, and expenses incurred while
performing the Services will be covered in a manner most administratively
convenient for the Company
3.    Term. The Agreement will continue in effect through July 8, 2017 (the
“Term”). After the first year, the parties will assess and determine whether to
continue the Services. If Kraft Heinz decides to terminate the Agreement at that
time, Kraft Heinz will pay you the payment balance owed under the Agreement. If
you decide to terminate the Agreement, you will forfeit any remaining payments
under the Agreement.
4.    Confidentiality. You agree to keep confidential and not to disclose in any
manner any confidential or proprietary information obtained in performance of
the Services under this Agreement without the prior written consent of Kraft
Heinz. Your agreement with respect to confidential and proprietary information
shall survive termination or expiration of this Agreement. Upon termination or
expiration of this Agreement for any reason, you agree to return to the General
Counsel of Kraft Heinz all papers, records or other documents, and any
electronic information that The Kraft Heinz Company has made available to you in
connection with the performance of the Services, including all copies thereof.


By signing below, you acknowledge that you understand and accept the terms and
conditions of this Consulting Agreement.


By:
/s/ John T. Cahill
 
Date:
July 9, 2015
 
John T. Cahill
 
 
 







ON BEHALF OF THE KRAFT HEINZ COMPANY


By:
/s/ Bernardo Hees
 
By:
/s/ James J. Savina
 
Bernardo Hees
 
 
James J. Savina
 
Chief Executive Officer
 
 
SVP, General Counsel and Corporate Secretary




THE KRAFT HEINZ COMPANY, 3 LAKES DRIVE, NORTHFIELD, IL 60093



